                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re:
                                                Case No. 17-17361-aih
RICHARD M. OSBORNE,
                                                Chapter 7
                      Debtor.
                                                Judge Arthur I. Harris


   FIRST NATIONAL BANK OF PENNSYLVANIA’S WITNESS AND EXHIBIT LIST

         First National Bank of Pennsylvania (“FNBPA”), submits the following Witness and

Exhibit List in advance of the hearing on FNBPA’s Motion to Appoint a Chapter 11 Trustee

[Docket No. 309].

Witness List:

         Richard M. Osborne, Debtor, to testify about his assets and liabilities, income and
         expenses, management of his bankruptcy estate, post-petition real estate transfers,
         business operations, and chapter 11 case generally.

Exhibit List:

FNBPA Exhibit 1       Debtor-In-Possession Monthly Operating Report for Filing Period
                      December 2017, filed on January 25, 2018 [Docket No. 36].

FNBPA Exhibit 2       Debtor-In-Possession Monthly Operating Report for Filing Period January
                      2018, filed on April 3, 2018 [Docket No. 89].

FNBPA Exhibit 3       Debtor-In-Possession Monthly Operating Report for Filing Period
                      February 2018, filed on April 3, 2018 [Docket No. 90].

FNBPA Exhibit 4       Debtor-In-Possession Monthly Operating Report for Filing Period March
                      2018, filed on April 25, 2018 [Docket No. 126].

FNBPA Exhibit 5       Debtor-In-Possession Monthly Operating Report for Filing Period April
                      2018, filed on July 9, 2018 [Docket No. 186].

FNBPA Exhibit 6       Debtor-In-Possession Monthly Operating Report for Filing Period May
                      2018, filed on July 9, 2018 [Docket No. 187].




17-17361-aih     Doc 475     FILED 06/26/19    ENTERED 06/26/19 15:14:00         Page 1 of 6
FNBPA Exhibit 7     Debtor-In-Possession Monthly Operating Report for Filing Period May
                    2018 Supplement, filed on July 31, 2018 [Docket No. 205].

FNBPA Exhibit 8     Debtor-In-Possession Monthly Operating Report for Filing Period June
                    2018, filed on September 19, 2018 [Docket No. 242].

FNBPA Exhibit 9     Debtor-In-Possession Monthly Operating Report for Filing Period July
                    2018, filed on September 19, 2018 [Docket No. 243].

FNBPA Exhibit 10 Debtor-In-Possession Monthly Operating Report for Filing Period August
                 2018, filed on October 9, 2018 [Docket No. 262].

FNBPA Exhibit 11 Debtor-In-Possession Monthly Operating Report for Filing Period
                 September 2018, filed on November 1, 2018 [Docket No. 282].

FNBPA Exhibit 12 Debtor-In-Possession Monthly Operating Report for Filing Period October
                 2018, filed on December 5, 2018 [Docket No. 303].

FNBPA Exhibit 13 Sheriff’s Deed to Lake Shore Blvd, LLC, recorded on October 23, 2015,
                 in the Office of the Recorder of Lake County, Ohio, at Document No.
                 2015R028438.

FNBPA Exhibit 14 Articles of Organization for Lake Shore Blvd, LLC, filed on July 30,
                 2018, in the Office of the Ohio Secretary of State.

FNBPA Exhibit 15 Statutory Mortgage from Lake Shore Blvd, LLC in favor of Louie V,
                 LLC, recorded on September 7, 2018, in the Office of the Recorder of
                 Lake County, Ohio, at Document No. 2018R022825.

FNBPA Exhibit 16 Mortgage Deed from Lake Shore Blvd, LLC in favor of JTO Materials,
                 LLC, recorded on October 15, 2018, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2018R026244.

FNBPA Exhibit 17 Warranty Deed from Lake Shore Blvd, LLC to Equity Trust Company
                 Custodian FBO Account #200380924, recorded on January 31, 2019, in
                 the Office of the Recorder of Lake County, Ohio, at Document No.
                 2019R002114.

FNBPA Exhibit 18 HUD-1 Settlement Statement dated January 31, 2019, for a transaction
                 between Lake Shore Blvd, LLC, as seller, and Equity Trust Company, as
                 Borrower, regarding property located at 38556 Lake Shore Blvd.,
                 Willoughby, Ohio 44060.

FNBPA Exhibit 19 Quit Claim Deed from Wetlands Conservatory to Hamilton-Mercantile
                 LLC, recorded on October 29, 2015, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2015R028956.

                                           2



17-17361-aih   Doc 475    FILED 06/26/19       ENTERED 06/26/19 15:14:00     Page 2 of 6
FNBPA Exhibit 20 Mortgage Deed from Hamilton-Mercantile Land LLC to OsAir, Inc.,
                 recorded on March 14, 2017, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2017R006530.

FNBPA Exhibit 21 Articles of Organization for Hamilton-Mercantile LLC filed on September
                 17, 2018, in the Office of the Ohio Secretary of State.

FNBPA Exhibit 22 Mortgage Deed from Hamilton-Mercantile, LLC in favor of OsAir, Inc.,
                 recorded on October 10, 2018, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2018R025797.

FNBPA Exhibit 23 Satisfaction of Mortgage executed by OsAir, Inc., recorded on October 10,
                 2018, in the Office of the Recorder of Lake County, Ohio, at Document
                 No. 2018R025798.

FNBPA Exhibit 24 Satisfaction of Mortgage executed by OsAir, Inc., recorded on October 19,
                 2018, in the Office of the Recorder of Lake County, Ohio, at Document
                 No. 2018R026784.

FNBPA Exhibit 25 Warranty Deed from Hamilton-Mercantile LLC to Mentor Industrial
                 Development LLC, recorded on October 19, 2018, in the Office of the
                 Recorder of Lake County, Ohio, at Document No. 2018R026782.

FNBPA Exhibit 26 Sheriff’s Deed to 1344 West Jackson St., LLC, recorded on March 10,
                 2015, in the Office of the Recorder of Lake County, Ohio, at Document
                 No. 2015R005673.

FNBPA Exhibit 27 Articles of Organization for 1344 West Jackson St. LLC filed on
                 November 19, 2018, in the Office of the Ohio Secretary of State.

FNBPA Exhibit 28 Sheriff’s Deed to 7621 Mentor Avenue, LLC, recorded on September 23,
                 2016, in the Office of the Recorder of Lake County, Ohio, at Document
                 No. 2016R024917.

FNBPA Exhibit 29 Release of Mortgage executed by JTO Materials, dated February 27, 2019,
                 recorded on March 1, 2019, in the Office of the Recorder of Lake County,
                 Ohio, at Document No. 2019R004280.

FNBPA Exhibit 30 HUD-1 Settlement Statement dated March 1, 2019, for a transaction
                 between 7621 Mentor Avenue LLC, as seller, and Signature Health, Inc.,
                 as Borrower, regarding property located at 7621 Mentor Avenue, Mentor,
                 Ohio 44060.




                                            3



17-17361-aih   Doc 475    FILED 06/26/19        ENTERED 06/26/19 15:14:00     Page 3 of 6
FNBPA Exhibit 31 Mortgage Deed from 9130-38 Tyler Boulevard, LLC, in favor of OsAir,
                 Inc., recorded on January 12, 2017, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2017R001013.

FNBPA Exhibit 32 Release of Mortgage executed by OsAir, Inc., recorded on August 6, 2018,
                 in the Office of the Recorder of Lake County, Ohio, at Document No.
                 2018R019723.

FNBPA Exhibit 33 HUD-1 Settlement Statement dated August 6, 2018, for a transaction
                 between 9130-38 Tyler Boulevard LLC, as seller, and Mobeetie, LLC, as
                 Borrower, regarding property located at 9132 Tyler Blvd., Mentor, Ohio
                 44060.

FNBPA Exhibit 34 Mortgage Deed from 9130-38 Tyler Boulevard, LLC in favor of OsAir,
                 Inc. recorded on January 12, 2017, in the Office of the Recorder of Lake
                 County, Ohio, at Document No. 2017R001014.

FNBPA Exhibit 35 Release of Mortgage executed by OsAir, Inc., recorded on March 29,
                 2018, in the Office of the Recorder of Lake County, Ohio, at Document
                 No. 2018R007439.

FNBPA Exhibit 36 HUD-1 Settlement Statement dated March 29, 2018, for a transaction
                 between 9130-38 Tyler Boulevard LLC, as seller, and GD3 Ventures-
                 Tyler, LLC, as Borrower, regarding property located at 9134 Tyler Blvd.,
                 Mentor, Ohio 44060.



                                         Respectfully Submitted,
                                         /s/ Heather E. Heberlein
                                         Matthew H. Matheney (0069974)
                                         Gregory P. Amend (0081247)
                                         Nathaniel R. Sinn (0088467)
                                         Heather E. Heberlein (0083828)
                                         Buckingham, Doolittle & Burroughs, LLC
                                         1375 E. 9th Street, Suite 1700
                                         Cleveland, Ohio 44114
                                         Telephone: (216) 621-5300
                                         Facsimile: (216) 621-5440
                                         Email:mmatheney@bdblaw.com
                                                gamend@bdblaw.com
                                                nsinn@bdblaw.com
                                                hheberlein@bdblaw.com

                                         COUNSEL FOR FIRST NATIONAL BANK OF
                                         PENNSYLVANIA


                                            4



17-17361-aih   Doc 475     FILED 06/26/19       ENTERED 06/26/19 15:14:00     Page 4 of 6
                                CERTIFICATE OF SERVICE

        I certify that on June 26, 2019, a true and correct copy of Witness and Exhibit List was
served:
Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda mgazda@hendersoncovington.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com

                                                5



17-17361-aih     Doc 475     FILED 06/26/19         ENTERED 06/26/19 15:14:00        Page 5 of 6
       Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
       Jeffrey C. Toole toole@buckleyking.com, young@buckleyking.com
       United States Trustee (Registered address)@usdoj.gov
       Michael S. Tucker mtucker@ulmer.com
       Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
       Leslie E. Wargo Leslie@Wargo-Law.com
       Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
       Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov


And, per consent of the parties, a complete set of Exhibits is being served on June 26, 2019, via
electronic transmission to:

Frederic P. Schwieg
fschwieg@schwieglaw.com

Leslie E. Wargo
Leslie@Wargo-Law.com

Maria Giannirakis
maria.d.giannirakis@usdoj.gov



                                                      /s/ Heather E. Heberlein
                                                      Heather E. Heberlein (0083828)
CL2:496785_v1




                                                6



17-17361-aih     Doc 475     FILED 06/26/19         ENTERED 06/26/19 15:14:00          Page 6 of 6
